Citation Nr: 1015626	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as secondary to the service connected hypertension.  

2.  Entitlement to a separate evaluation for migraine 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel





INTRODUCTION

The appellant had active service from December 1976 to 
December 1996.

This claim is on appeal from a rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The issue of entitlement to a separate evaluation for 
migraine headaches is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In an April 2010 statement, the appellant indicated that he 
wished to withdraw his appeal for service connection for 
diabetes mellitus type II claimed as secondary to the service 
connected hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service 
connection for diabetes mellitus type II have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2009).

In an April 2010 statement, the appellant indicated that he 
wished to withdraw his appeal for service connection for 
diabetes mellitus type II claimed as secondary to the service 
connected hypertension.  The Board finds that this statement 
qualifies as a valid withdrawal of the appeal in accordance 
with the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have 
jurisdiction to review the claim for service connection for 
diabetes mellitus type II claimed as secondary to the service 
connected hypertension.  


ORDER

The appeal for entitlement to service connection for diabetes 
mellitus type II claimed as secondary to the service 
connected hypertension is dismissed.


REMAND

In July 2002, the appellant submitted a claim for entitlement 
to service connection for migraine headaches claimed as 
secondary to the service connected sinusitis/hypertension.  
His claim for service connection was denied in an April 2003 
rating decision.  The appellant submitted a notice of 
disagreement (NOD) with the decision in May 2003.  A 
Statement of the Case (SOC) was issued in May 2003.  The 
appellant submitted a VA Form 9 Substantive Appeal in August 
2003.  

In a June 2009 rating decision, the RO granted service 
connection for migraine headaches and combined the disability 
with the service connected sinusitis.  In July 2009, the 
appellant indicated disagreement with the decision and noted 
that he sought a separate evaluation for sinus headaches and 
migraine headaches.  

The appellant filed a timely notice of disagreement with the 
June 2009 rating decision.  However, the Board notes that the 
appellant has not been issued a SOC.  As such, a remand is 
necessary for issuance of a SOC and to give the appellant an 
opportunity to perfect an appeal of such issue by submitting 
a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

A SOC should be issued to the appellant 
concerning the issue of entitlement to a 
separate evaluation for migraine 
headaches.  The appellant should be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


